Citation Nr: 9919616	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his sister.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1954.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC).  In September 1997, the 
Board remanded this case to the RO&IC in order to schedule 
the veteran for a hearing.  A hearing before the undersigned 
was held in May 1999.  


FINDINGS OF FACT

1.  The RO&IC denied entitlement to service connection for 
hearing loss and tinnitus when it issued an unappealed rating 
decision in May 1992.  

2.  Evidence received since the final unappealed May 1992 
rating decision does not bear directly or substantially upon 
the issues at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the May 1992 decision wherein the 
RO&IC denied entitlement to service connection for hearing 
loss and tinnitus is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 22.1103 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of service medical records from March 1951 to July 
1954 discloses they contain no reference to either hearing 
loss or tinnitus.  At his separation evaluation in July 1954, 
the veteran made no reference to hearing loss.  The results 
of an audiological evaluation, in pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

25
LEFT
10
10
10

20

Speech audiometric testing was not performed.  

In his initial claim for VA compensation in November 1954, 
the veteran made no reference to hearing loss or tinnitus.  
On VA examinations conducted in August 1981, September 1985, 
June 1987, and August 1988, the veteran made no reference to 
either hearing loss or tinnitus.  Significantly, the 
September 1985 VA examination report shows the examiner found 
that external canals and tympanic membranes were clear.  The 
examiner also reported that no hearing loss was noted.

The veteran filed his initial claim for VA compensation for 
hearing loss and tinnitus in February 1992, decades after his 
discharge from active service.  At that time, he noted 
hearing loss caused while working in the holds of ships and 
with exposure to heavy equipment.  Additional records were 
obtained by the RO&IC.  In May 1992 the RO&IC denied 
entitlement to service connection for hearing loss and 
tinnitus.  The veteran was notified of this determination in 
June 1992.  A timely appeal to this determination was not 
received from the veteran.  

Evidence received since the May 1992 rating determination 
includes a March 1995 audiological evaluation which indicates 
mild to severe hearing loss.  The veteran has also submitted 
a duplicate copy of a June 1954 service medical evaluation 
which indicated calcium deposits in both eardrums.  At that 
time, no hearing loss or tinnitus was noted.  

At a hearing held before the undersigned in May 1999, the 
veteran contended that his hearing loss and tinnitus were the 
results of his work loading cargo during active service.  He 
noted loud noises associated with this work.  Testifying on 
the veteran's behalf were his spouse and sister, who noted 
the veteran's difficulties with hearing following his 
discharge from active service.  The veteran testified that he 
did not have the benefit of any ear protection during his 
duties in service.  

Criteria & Analysis

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.403 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.


While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") decision in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   


The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In the April 1996 supplemental statement of the case, in 
addressing whether new and material evidence has been 
submitted to reopen a claim of service connection for 
defective hearing and tinnitus, the RO&IC provided the 
appellant with the provisions of 38 C.F.R. § 3.156(a).  
However, in some sections, the April 1996 supplemental 
statement of the case appears to paraphrase the Colvin 
definition of new and material evidence, holding that there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all evidence, both new and old, 
would change the outcome.  It is important to note that in 
April 1996, the month the supplemental statement of the case 
was written, the determination in Hodge had yet to be issued.  

The Board finds that the RO&IC has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it is cumulative, as well as finding that the 
additional evidence is not "material."  A finding that the 
evidence is not "new" would alone support the determination 
to deny the claim under the new post-Hodge definition of what 
constitutes new and material evidence.  

Accordingly, as the claimant has been provided the 
controlling regulatory definition of "new and material 
evidence" and the RO&IC's adjudication of the application to 
reopen the claim for service connection for arthritis was 
consistent with that definition, it is not prejudicial for 
the Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under this 
analysis, the finding that the evidence is not "material" 
was gratuitous, and thus any question as to whether the 
RO&IC's ruling as to the materiality of the additional 
evidence was in accord with Hodge is rendered moot.  

This determination is consistent with the recent 
determination in Vargas-Gonzalez v. West, 12 Vet. App. 63 
(1998).  In Vargas-Gonzalez, the Court determined that if, 
and only if, the Board had found that the evidence to reopen 
was "new" with its determination concerning materiality of 
the evidence (based on the now-invalid Colvin test for 
materiality) would the question of the need for a remand for 
readjudication consistent with Hodge be necessary.  

Accordingly, because the Board's determination that the 
evidence in Vargas-Gonzalez was not "new" was plausible, 
and thus not clearly erroneous, the Court held that a remand 
under Hodge need not be considered.  In the case before the 
Board at this time, it is found that the RO&IC has determined 
that the evidence submitted by the veteran is not new.  
Accordingly, a remand of this case, in light of the recent 
determination of Hodge, is not required.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:


New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

With regard to the veteran's claim regarding hearing loss, if 
a disorder is a chronic disease of the nervous system, such 
as sensorineural hearing loss, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(1998), as amended, 59 Fed.Reg. 60560 (1994) (the Board notes 
that the wording of this regulation was changed, but the 
substance of the regulation was not changed), which provides 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

In the veteran's case, the testing obtained at the time of 
his separation from service clearly indicates normal hearing.  
This does not prohibit an award of service connection for 
bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  However, it appears that no health care provider 
has associated an alleged hearing loss to the veteran's 
active service.

Evidence obtained since May 1992 includes the veteran's lay 
assertions, and those of his spouse and sister, regarding 
difficulties with his hearing following the veteran's 
discharge from active service.  Under Justus, the credibility 
of this evidence is to be presumed for purposes of 
determining whether new and material evidence has been 
submitted.  However, the Court, in a series of cases, has 
also held that a lay party is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board finds that the veteran and his family are not 
competent to associate his current hearing loss and tinnitus 
with his active service.  Simply stated, he is not competent 
to diagnose himself with these conditions and then associate 
these disabilities to his active service more than 40 years 
ago.  The Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived by specialized medical knowledge, 
skill, expertise, training or education.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  As the Court has stated, "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).

The veteran has also supplied evidence indicating that he 
currently has a hearing disability.  However, such evidence 
appears to have existed when the veteran filed this claim in 
1992.  Thus, it is not "new."  

Regarding the veteran's testimony, his contentions are 
identical to those contained within his February 1992 
statement.  Thus, the Board must find that the recently 
obtained evidence is fundamentally cumulative.  It only 
serves to show what was known in February 1992: The veteran 
has a hearing difficulty and possible tinnitus.  
Consequently, the Board finds that this evidence is not 
"new" and cannot constitute "new and material evidence."

Unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, 
the United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran develops new and material evidence to provide a basis 
to reopen his claim, the Board may not unilaterally 
adjudicate the merits of the claim denied by the RO&IC.  

The Board notes that the Court recently announced a three 
step test with regard to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999);  Winters v. West, 12 Vet. App. 203, 206 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection for hearing loss 
and tinnitus, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
hearing loss and tinnitus, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

